ORDER
This matter having been presented to the Court on the recommendation of the Disciplinary Review Board pursuant to Rule l:20-15(k) that JOSEPH V. CAPODICI of JERSEY CITY, who was admitted to the bar of this State in 1988, be temporarily suspended from the practice of law and compelled to pay a monetary sanction for failure to comply with the Order of this Court filed on April 7, 1999, directing respondent to refund the sum of $250.00 to his client Ramon Gadia as determined by the District VI Fee Arbitration Committee;
*322And the Disciplinary Review Board further having recommended that the temporary suspension from practice continue until such time as respondent satisfies the Gadia fee arbitration award; pays a sanction in the amount of $250.00 to the Disciplinary Oversight Committee as directed by the Disciplinary Review Board in DRB 99-245; and pays a sanction in the amount of $500.00 to the Disciplinary Oversight Committee for failure to comply with the Order filed April 7, 1999;
And good cause appearing;
It is ORDERED that JOSEPH V. CAPODICI be temporarily suspended from the practice of law, effective February 25, 2002, and until respondent refunds the sum of $250.00 to Ramon Gadia (VI-00-21F), pays a sanction in the amount of $500.00 to the Disciplinary Oversight Committee in connection with the Gadia matter and a sanction in the amount of $250.00 (DRB 99-245), and until the further Order of the Court; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order or has submitted and is current under an installment payment plan approved by the Board; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the filing date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.